Title: From James Madison to Hubbard Taylor, 10 May 1796
From: Madison, James
To: Taylor, Hubbard


Dear Sir
Philada. May 10. 1796
Mrs. Payne having understood that Mr. Bullock died lately, has written you the inclosed letter, requesting the favor of your attention to her interests as committed to his hands. I need not add that in fulfilling her requests, you will also lay an obligation on me.
The event of the questions on the Treaty will have reached you before this. In no instance have more extraordinary means been used, or with more success, to accomplish a party object. In N. England the fever of zeal has been worked up to a perfect delirium. The people have every where been made to believe that a refusal to execute the Treaty was the same thing, with a declaration of war. And under this delusion petitions have poured into the H. of Reps. from various quarters. The delusion however can not be lasting, and will leave the authors of it in the contempt they deserve. Already advantage is begun to be taken by the British of the insidious stipulations inserted in the Treaty. On the Representation of the Agent here, that the 8th. Art: of the Indian Treaty requiring special licences to Residing Traders, interfered with the 3d. art: of the British Treaty, the P. & Senate have concurred in an explanatory article, importing that no subsequent Treaty with Indians ⟨or⟩ others, shall affect the British, & implying that British Traders may reside at the Indian Towns without permission. It is probable that a primary object of this new article was to recognize a principle securing the British claims under their Treaties agst. the operation of the Spanish Treaty. As yet I am but imperfectly acquainted with this transaction, and am not able therefore to decypher precisely its several views. The latest accounts from Europe are not very interesting, and are extremely obscure as to the prospect of peace. It appears that the British have at length got a considerable armament in the W. Indies but the season will contract the period of its operations so much, that it cannot well have any very decisive consequences.
In my last I mentioned to you that I had made arrangements with Mr. Brown for putting abt. 40 dollrs. in your hands, which I hope has been done, & will answer the purposes you have kindly undertaken for me. Mrs. M. offers Mrs. Taylor & yourself a return of her affecte respects along with those of Dear Sir Yr. friend & servt.
Js. Madison Jr
